DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/3/2021 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21, 22, 25, 26, 28, 29, 31, 32, 34, 35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rubbert et al. (US 2012/0065756).

Regarding claim 21, Rubbert teaches a system for designing a surface finish for a dental component associated with an anatomical area of a specific patient (see figure 3, figure 44,  figure 58, para. 0047, 0072, where Rubbert discusses acquiring three-dimensional data of a human tooth and designing a dental prosthetic model), the system comprising: at least one processor (see figure 15, para. 0047, where Rubbert discusses a  processor); and at least one storage device comprising instructions, which when executed by the at least one processor, configured the at least one processor to perform operations comprising: 
displaying a three-dimensional image of the dental component, the three-dimensional image including a plurality of outer surface portions that are selectable by a user (see figure 67, figure 69, para. 0290, where Rubbert discusses displaying a three dimensional model of a dental implant with a range of surface finishes available for user selection);
accepting input from a user selecting a first outer surface portion of the plurality of outer surface portions (see figure 67, figure 69, para. 0046, 0136, 0290, where Rubbert discusses allowing a user to select texture and color for different surface regions); and 
displaying, based on the first outer surface portion, a first plurality of surface finishes available for the first outer surface portion (see figure 67, figure 69, para. 0290, where Rubbert discusses displaying a three dimensional model of a dental implant with finishes available for different regions).

Regarding claim 22, Rubbert teaches wherein the dental component is a computer designed patient specific dental component (see figure 3, figure 44, figure 58, para. 0248, 0251, where Rubbert discusses acquiring three-dimensional image data of a specific human to design a dental prosthetic model).

Regarding claim 25, Rubbert teaches wherein the first plurality of finishes displayed is based on the material of the component (see para. 0076, 0078, 0290, where Rubbert discusses selecting the surface finishes based on the esthetic adjustment of the material).

Regarding claim 26, Rubbert teaches wherein the first plurality of finishes displayed is based on a location and a size of the first outer surface portion (see figure 67, figure 69 para. 0047, 0072, where Rubbert discusses selecting the surface finishes on location and size of the selected region).

Regarding claim 28, Rubbert teaches wherein at least one or more of the plurality of outer surface portions have a default surface finish (see figure 67, where Rubbert discusses changing the default surface to different surface finishes).
Claim 29 is rejected as applied to claim 21 as pertaining to a corresponding non-transitory computer-readable storage medium.
Claim 31 is rejected as applied to claim 25 as pertaining to a corresponding non-transitory computer-readable storage medium.
Claim 32 is rejected as applied to claim 26 as pertaining to a corresponding non-transitory computer-readable storage medium.
Claim 34 is rejected as applied to claim 28 as pertaining to a corresponding non-transitory computer-readable storage medium.

Regarding claim 35, Rubbert teaches a method of designing a surface finish for a computer designed component associated with an anatomical area of a specific patient, comprising: displaying a three-dimensional image of the dental component, the three-dimensional image including a plurality of outer surface portions that are selectable by a user, wherein each outer surface portion of the plurally of outer surface portions have an assigned default surface finish (see figure 67, figure 69, para. 0290, where Rubbert discusses displaying a three dimensional model of a dental implant with default color, and a range of surface finishes available for user selection);
accepting input from a user selecting a first outer surface portion of the plurality of outer surface portions (see figure 67, figure 69, para. 0046, 0136, 0290, where Rubbert discusses displaying a three dimensional model of a dental implant and allowing a user to select texture and color for different surface regions);  
displaying, based on the first outer surface portion, a plurality of surface finishes available for the first outer surface portion (see figure 67, figure 69, para. 0290, where Rubbert discusses displaying  a three dimensional model of a dental implant);
accepting a selection of one of the plurality of surface finishes for the first outer surface portion (see figure 67, figure 69, para. 0046, 0136, 0290, where Rubbert discusses allowing a user to select texture and color for different surface regions); and 
changing the assigned default surface finish of the first outer surface portion to the selected surface finish (see figure 67, where Rubbert discusses changing the default surface to different surface finishes).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubbert et al. (US 2012/0065756) in view of Mehl (US 2006/0063135).

Regarding claim 23, Rubbert does not expressly teach wherein the dental component is a stock dental component.  However, Mehl teaches wherein the dental component is a stock dental component (see figure 20,  figure 23, para. 0033, where Mehl discusses generating a generic tooth model).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Rubbert with Mehl to derive at the invention of claim 23.  The result would have been expected, routine, and predictable in order to produce dental prosthetics.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Rubbert in this manner in order to improve the production of dental prosthetics by providing users with generic dental models that do not require specific patient information.  The prior art Rubbert and Mehl teach user interfaces used to create and amend dental prosthetic models  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Rubbert, while the teaching of Mehl continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of providing users stock dental models to improve dental prosthetic creation without the need for specific patient information.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claims 24, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubbert et al. (US 2012/0065756) in view of Lajoie-Dorval (US 2012/0022834).

Regarding claim 24, Rubbert does not expressly teach further including: accepting input from the user that defines a portion of an outer surface; and displaying, based on the input from the user, a second plurality of surface finishes available for the portion of the outer surface defined by the user.
However, Lajoie-Dorval teaches further including: accepting input from the user that defines a portion of an outer surface; and displaying, based on the input from the user, a second plurality of surface finishes available for the portion of the outer surface defined by the user (see figure 3A, figure 3B, para. 0039, 0041, where Lajoie-Dorval discusses selecting a surface region to change and determining the range limit of finishes for each particular region).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Rubbert with Lajoie-Dorval to derive at the invention of claim 24.  The result would have been expected, routine, and predictable in order to produce dental prosthetics.  
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Rubbert in this manner in order to improve the production of dental prosthetics by providing users with generic dental models that do not require specific patient information.  The prior art Rubbert and Lajoie-Dorval teach user interfaces used to create and amend multiple regions in dental prosthetic models  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Rubbert, while the teaching of Lajoie-Dorval continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of providing users stock dental models to improve dental prosthetic creation without the need for specific patient information.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 30 is rejected as applied to claim 24 as pertaining to a corresponding non-transitory computer-readable storage medium.


Allowable Subject Matter
Claims 27, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the first plurality of surface finishes includes a plurality of surface finishing techniques and a plurality of surface finishing values corresponding to one or more of the first plurality of surface roughness techniques.”


Conclusion
Frysh et al. (US 2005/0142517) discussing three-dimensional image of a dental implant with a slider which offers the choice of a range from "smooth" to "rough", or a numerical range of a final finish quality on the final milled implant.
Whaite et al. (US 2008/0021584) discussing comparing a natural tooth a prosthetic tooth, and displaying a palette of colors for a range of shades.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663